 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KARL RUSSELL,                                          No. 2:18-cv-2096 KJN P
12                        Petitioner,
13            v.                                             ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14    JOE A. LIZARRAGA,
15                        Respondent.
16

17           By order filed August 10, 2018, petitioner’s habeas application was dismissed and thirty

18   days’ leave to file an amended application was granted. On September 14, 2018, petitioner was

19   granted an additional thirty days in which to file his amended petition. That thirty day period has

20   now expired, and petitioner has not responded to the court’s order.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

24   110; Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, petitioner may file written

28   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
                                                         1
 1   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: October 30, 2018

 5

 6
     /russ2096.fta
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
